 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11       WILLIAM DAVID BITLER, JR.,                                No. 1:18-cv-01062-GSA
12                             Plaintiff,
13               v.                                                ORDER DIRECTING ENTRY OF
                                                                   JUDGMENT IN FAVOR OF
14       ANDREW SAUL, Commissioner of Social                       COMMISSIONER OF SOCIAL SECURITY
         Security,                                                 AND AGAINST PLAINTIFF
15

16                             Defendant.
17

18
                I.       Introduction
19
                Plaintiff William David Bitler, Jr., (“Plaintiff”) seeks judicial review of the final decision
20
     of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying his
21
     application for disability insurance benefits pursuant to Title II of the Social Security Act. The
22
     matter is currently before the Court on the parties’ briefs which were submitted without oral
23
     argument to the Honorable Gary S. Austin, United States Magistrate Judge.1 See Docs. 15 and
24
     16. Having reviewed the record as a whole, the Court finds that the ALJ’s decision is supported
25
     by substantial evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.
26
     ///
27

28   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 6 and 7.
                                                                   1
 1              II.      Procedural Background

 2              On November 24, 2013, Plaintiff filed an application for disability insurance benefits

 3   alleging disability beginning October 18, 2012. AR 25. The Commissioner denied the

 4   application initially on March 11, 2014, and again following reconsideration on August 1, 2014.

 5   AR 25.

 6              On September 22, 2014, Plaintiff filed a request for a hearing. AR 25. Administrative

 7   Law Judge Timothy S. Snelling presided over an administrative hearing on October 5, 2016. AR

 8   42-88. Plaintiff appeared and was represented by an attorney. AR 42. On November 30, 2016,

 9   the ALJ denied Plaintiff’s application. AR 25-36.

10              The Appeals Council denied review on November 21, 2017. AR 9-12. On August 8,

11   2018, Plaintiff filed a complaint in this Court. Doc. 1.

12              III.     Factual Background

13              Plaintiff (born April 1974) sought disability benefits alleging fibromyalgia, chronic

14   headache, irritable bowel syndrome, myositis, cervical and thoracic radiculitis, late effect of

15   intracranial injury without skull fracture, displacement of lumbar intervertebral disc with

16   myelopathy, major depressive disorder, neck disorder and vertigo. AR 113.

17              Plaintiff completed high school and attended a year of college. AR 47. He previously

18   worked as a waiter, busboy, machine operator and general laborer. AR 48. Plaintiff testified that

19   difficulties with social interactions and chronic headaches interfered with all of his prior jobs.

20   AR 48-49.
21              On May 19, 2009, Plaintiff’s primary care physician, Jessica S. Craig, M.D., referred

22   Plaintiff to chiropractor Richard S. Garabedian, D.C. AR 499. Dr. Garabedian, who treated

23   Plaintiff from June 13, 2009 through October 19, 2012,2 issued numerous prescriptions directing

24   Plaintiff to remain off work. AR 427-31, 433-34, 436-98.

25              Lumbar spine x-rays in May 2010 were unremarkable. AR 388.

26              In November 2010 and July 2011, Dr. Craig, M.D. completed doctor’s certificates for
27   disability benefits. AR 382-83. In each certificate, Dr. Craig stated that Plaintiff had severe

28   2
         Dr. Garabedian’s treatment notes, which the Court finds illegible, are included in the record at AR 504-22.
                                                                   2
 1   persistent headache, cervical and thoracic radiculitis, fibromyalgia and irritable bowel syndrome.

 2   AR 382-83.

 3              An MRI of Plaintiff’s lumbar spine in July 2010 revealed a slight disc bilge at L4-5, but

 4   no canal or foraminal stenosis or nerve root impingement. AR 386.

 5              In October 2010, Jonathan Grossman, M.D., a specialist in physical medicine and

 6   rehabilitation, examined Plaintiff in a consultation requested by neurosurgeon Henry Aryan to

 7   evaluate Plaintiff’s severe cervical pain and consider treatment for fibromyalgia.3 AR 389-90.

 8   The examination was within normal limits. AR 389. Except for severe restriction of lateral

 9   bending, Plaintiff’s range of motion was painful but only mildly restricted. AR 389-90. Strength

10   was normal. AR 390. Dr. Grossman summarized:

11                       [T]he patient presents with widespread multifactorial pain. He does
                         have cervical facet joint pain and dysfunction on exam, and this is
12                       consistent with his history of neck pain and dysfu[nc]tion. This is in
                         addition to some chronic myofascial spasm and related pain. He has
13                       Chronic Daily Headaches secondary to the cervical musculo-
                         ligamentous strain. He may have fibromyalgia, but this has not been
14                       confirmed by diagnosis yet. No cervical radiculopathy on exam.
15                       AR 390.
16              X-rays of Plaintiff’s hip, administered in May 2011, were normal. AR 549.

17              Neurologist, Ernestina Saxton, M.D., Ph.D., saw Plaintiff in November 2012 and issued

18   her consultation report on December 31, 2012. AR 587-89. Plaintiff complained of headaches

19   with multiple types of pain accompanied by photophobia, dizziness, nausea and vomiting. AR

20   587. In the past, Plaintiff received chronic opioids which enabled him to function. AR 587. He
21   had missed a lot of work and had not worked at all since October 18, 2012. AR 587. He had

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   3
         Dr. Aryan’s treatment records are not included in the administrative record.
                                                                   3
 1   previously been treated with Depakote,4 Lamictal,5 Cymbalta,6 Lyrica,7 Topamax8 and Neurontin9

 2   without significant effect. AR 587. His current medications were

 3   Hydrocodone/Acetaminophen,10 Dicyclomine,11 Sucralfate,12 Fluoxetine13 and Baclofen.14 AR

 4   588. Plaintiff also used marijuana, which relieved pain and helped with nausea and vomiting.

 5   AR 588.

 6           On examination, Dr. Saxton noted marked cervical paraspinous muscle spasm and a

 7   decreased range of neck motion with tenderness to deep palpation. AR 588. He was slow to

 8   answer questions and may have demonstrated word-finding problems. AR 588. He was

 9   depressed. AR 588. Otherwise, the examination was unremarkable. AR 588-89.

10           Dr. Saxton ordered MRI studies of Plaintiff’s skull and cervical spine, and prescribed

11   Lamictal, which was eventually to be supplemented with nortriptyline.15 AR 589. She referred

12   Plaintiff to Dr. Bauer for neuropsychologic testing to assess cognitive function and moods. AR

13   589.

14   ///

15
     4
       Depakote (Valproic acid) is an anticonvulsant prescribed, among other reasons, to prevent migraine headaches but
16   not to relieve headaches that have already begun. Medlineplus.gov/druginfo/meds/a682412.html (accessed February
     24, 2020).
17   5
       Lamictal (Lamotrigine) is an anticonvulsant prescribed to treat seizures and abnormal moods.
     Medlineplus.gov/druginfo/meds/a695007.html (accessed February 24, 2020).
18   6
       Cymbalta (Duloxetine) is prescribed to treat depression, anxiety and certain types of pain.
     Medlineplus.gov/druginfo/meds/a604030.html (accessed February 24, 2020).
19   7
       Lyrica (Pregabalin) is an anticonvulsant prescribed to treat postherpetic pain, neuropathic pain and fibromyalgia.
     Medlineplus.gov/druginfo/meds/a605045.html (accessed February 24, 2020).
     8
20     Topamax (Topiramate) is an anticonvulsant prescribed to treat seizures and migraine headaches.
     Medlineplus.gov/druginfo/meds/a697012.html (accessed February 24, 2020).
     9
21     Neurontin (Gabapentin) is an anticonvulsant prescribed to treat seizures and postherpetic neuralgia.
     Medlineplus.gov/druginfo/meds/a694007.html (accessed February 24, 2020).
     10
22      Hydrocodone/acetaminophen is an opiate drug prescribed to relieve moderate to severe pain.
     Medlineplus.gov/druginfo/meds/a601006.html (accessed February 24, 2020).
     11
23      Dicyclomine is an anticholinergic drug prescribed to treat irritable bowel syndrome.
     Medlineplus.gov/druginfo/meds/a684007.html (accessed February 24, 2020).
     12
24      Sucralfate is a protectant drug prescribed to treat and prevent the return of duodenal ulcers.
     Medlineplus.gov/druginfo/meds/a681049.html (accessed February 24, 2020).
     13
        Fluoxetine (Prozac) is prescribed to treat depression, obsessive-compulsive disorder, eating disorders and panic
25   attacks. Medlineplus.gov/druginfo/meds/a689006.html (accessed February 24, 2020).
     14
        Baclofen is a skeletal muscle relaxant prescribed to treat pain and certain types of spasticity from multiple
26   sclerosis, spinal cord injuries and other spinal cord diseases. Medlineplus.gov/druginfo/meds/a682530.html
     (accessed February 24, 2020).
27   15
        Nortriptyline is a tricyclic antidepressant. Medlineplus.gov/druginfo/meds/a682620.html (accessed February 24,
     2020).
28
                                                               4
 1          Dr. Bauer conducted the neuropsychological evaluation in March 2013. AR 581-86.

 2   Plaintiff was not then taking the Lamictal, Baclofen or nortriptyline due to lack of funds. AR

 3   581. Plaintiff reported that although he had experienced headaches before 2009, in that year he

 4   began experiencing generalized pain, stomach problems, and back and neck pain. AR 582. The

 5   new symptoms began shortly after Plaintiff experienced severe stressors including his mother’s

 6   cancer diagnosis and the end of his marriage. AR 582. Plaintiff began missing many days of

 7   work. AR 582. In 2012, when he was warned that his job was in jeopardy due to his frequent

 8   absences, Plaintiff “went on disability.” AR 582. At the time of the evaluation, Plaintiff was in

 9   bankruptcy and faced likely eviction from his home. AR 582.

10          Dr. Bauer administered multiple neuropsychological tests which indicated processing

11   disruptions characterized by significant difficulty in sustaining attention and significantly slowed

12   reaction time. AR 585. Plaintiff also demonstrated significant difficulty in visual and verbal

13   memory and cognitive flexibility/problem solving. AR 585. Dr. Bauer diagnosed (1) a late effect

14   of intracranial injury without mention of skull fracture, and (2) depressive disorder not otherwise

15   specified. AR 585.

16          Dr. Bauer recommended that Plaintiff use software-based cognitive remediation programs,

17   but acknowledged that Plaintiff probably did not then have the resources to pay for such

18   programs. AR 586. The doctor also recommended a psychiatric evaluation for a psycho-

19   diagnostics clarification and medication consultation; cognitive behavioral therapy with a

20   psychologist; and, continued treatment with Dr. Saxton for headache pain.. AR 586.
21          The MRI study of Plaintiff’s cervical spine in October 2013 revealed a linear

22   enhancement at C6. AR 668. No definitive vascular malformation was apparent and the

23   radiologist suggested that the enhancement indicated slow flow within the venous epidural

24   structure. AR 668. However, the radiologist could not rule out vascular malformation. AR 668.

25          Dr. Saxton continued to treat Plaintiff’s headaches. In September 2013, Plaintiff reported

26   that Lamictal was reducing his headache pain. AR 577-78.
27          In October 2013, James Wiggins, D.O., conducted Plaintiff’s annual health examination.

28   AR69-71. Plaintiff was congested and had a sore throat, malaise/fatigue, myalgias and joint pain.
                                                    5
 1   AR 569. Plaintiff told Dr. Wiggins that he had previously been diagnosed with fibromyalgia. AR

 2   569. Although Plaintiff complained of diffuse joint tenderness, the examination revealed a

 3   normal range of motion and no edema. AR 569. Neurological assessment revealed normal

 4   reflexes and no cranial nerve deficit. AR 570. Dr. Wiggins prescribed nasal spray and ordered an

 5   arthritis panel in the lab work. AR 570.

 6          When Plaintiff saw Dr. Saxton in February 2014, Plaintiff had not yet had a neurosurgical

 7   consultation due to an upper respiratory infection. AR 629. In May 2014, Plaintiff complained of

 8   weakness in his extremities and increased difficulty climbing stairs. AR 625. Dr. Saxton noted

 9   that Plaintiff still had not had a neurosurgical consultation to examine the spinal vascular lesions.

10   AR 625.

11          MRI studies of Plaintiff’s cervical and thoracic spine in August 2014 were unremarkable.

12   AR 656, 658. The linear enhancement was no longer visible in the study of the cervical spine.

13   AR 656. Nonetheless, in March 2016, Dr. Saxton’s notes continued to refer to a vascular lesion

14   of the spinal cord. AR 670.

15          IV.     Standard of Review

16          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

17   Commissioner denying a claimant disability benefits. “This court may set aside the

18   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

19   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

20   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence
21   within the record that could lead a reasonable mind to accept a conclusion regarding disability

22   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

23   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

24   omitted). When performing this analysis, the court must “consider the entire record as a whole

25   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

26   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks
27   omitted).

28   ///
                                                        6
 1          If the evidence reasonably could support two conclusions, the court “may not substitute its

 2   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

 3   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

 4   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

 5   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

 6   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

 7          V.      The Disability Standard

 8                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
 9                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
10                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
11                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
12                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
13                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
14                  him, or whether he would be hired if he applied for work.
15                  42 U.S.C. §1382c(a)(3)(B).

16          To achieve uniformity in the decision-making process, the Commissioner has established

17   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§

18   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

19   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

20          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in
21   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

22   medically determinable “severe impairments,” (3) whether these impairments meet or are

23   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

24   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

25   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

26   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).
27   ///

28   ///
                                                        7
 1          VI.     Summary of the ALJ’s Decision

 2          The ALJ found that Plaintiff had not engaged in substantial gainful activity since the

 3   alleged onset date of October 18, 2012. AR 27. His severe impairments included: a history of

 4   antral gastritis; a history of irritable bowel syndrome; a history of small hiatal hernia; a history of

 5   intracranial injury versus traumatic brain injury; chronic pain variously identified as myofascial

 6   pain syndrome and fibromyalgia; myositis; persistent post-traumatic migraine headaches;

 7   degenerative disc disease and myelopathy of the lumbar spine; mild cognitive disorder not

 8   otherwise specified; brief psychotic disorder; pain disorder with psychological factors and general

 9   medical condition; anxiety disorder not otherwise specified; and, depression versus major

10   depressive disorder. AR 27. None of the severe impairments met or medically equaled one of the

11   listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

12   404.1525 and 404.1526). AR 28.

13          The ALJ concluded that Plaintiff had the residual functional capacity to perform a wide

14   range of medium work. AR 30. Plaintiff could lift and carry 50 pounds occasionally and 25

15   pounds frequently, and could sit, stand and walk six hours in an eight-hour workday. AR 36. He

16   could occasionally stoop, crouch, crawl, and climb ramps or stairs. AR 30. Plaintiff could not

17   climb ladders, ropes or scaffolds. AR 30. He must avoid concentrated exposure to loud noises,

18   bright lights and hazardous work conditions. AR 30. He required the freedom to wear earplugs.

19   AR 30. Plaintiff could tolerate occasional face-to-face contact with the general public,

20   supervisors and co-workers (1/3 of the work day with each group). AR 30. Plaintiff could not
21   understand, remember and carry out complex and detailed job instructions; make judgments on

22   complex and detailed work related job assignments; or, cope with the stress normally associated

23   with semiskilled or skilled employment. AR 30.

24          Plaintiff was able to perform his past relevant work as a canning machine tender. AR 35.

25   Accordingly, the ALJ found that Plaintiff was not disabled at any time from October 18, 2012, the

26   alleged onset date, through November 30, 2016, the date of the decision. AR 36.
27   ///

28   ///
                                                         8
 1          VII.    Sufficient Evidence Supported the ALJ’s Determination

 2          Plaintiff contends that the determination of Plaintiff’s residual functional capacity was not

 3   supported by sufficient evidence and that the ALJ erred in failing to adopt the opinions of Dr.

 4   Saxton, his “longstanding treating provider.” The Commissioner disagrees, contending that the

 5   medical opinions as a whole, including the opinions of Dr. Saxton, supported the ALJ’s

 6   evaluation of the medical evidence. The Court agrees with the Commissioner.

 7                     A.        Medical Opinions

 8                          1       Consultative Examination: Psychology

 9          On February 11, 2014, psychologist Paul Martin, Ph.D., prepared a consultative

10   evaluation on behalf of the state agency. Martin reviewed Dr. Bauer’s neuropsychological

11   evaluation dated March 13, 2013, secured background information and administered intelligence

12   and memory tests. AR 606-610. Dr. Martin opined:

13                  The claimant had no difficulty understanding, remembering, and
                    carrying out simple instructions. The claimant had mild difficulty
14                  with detailed and complex instructions. The claimant had mild
                    difficulty sustaining attention and concentration for the duration of
15                  the evaluation. The claimant’s pace was mildly decreased. The
                    claimant demonstrated moderate difficulty with pace and
16                  persistence. The claimant had mild difficulty enduring the stress of
                    the interview. The claimant is likely to have moderate difficulty
17                  adapting to changes in routine work related settings. Based upon
                    observations of current behavior and reported psychiatric history, the
18                  claimant’s ability to interact with the public, supervisors and
                    coworkers appears to have mild impairment.
19
                    AR 609.
20
                            2.      Consultative Examination: Internal Medicine
21
            On March 5, 2014, internist Samuel B. Rush, M.D., examined Plaintiff and prepared a
22
     consultative opinion. AR 614-18. Before examining Plaintiff, Dr. Rush reviewed a three-year-
23
     old MRI scan showing a slight disc bulge but no canal or neural stenosis, no spinal stenosis and
24
     no nerve root impingement or other significant abnormalities. AR 614. The doctor also reviewed
25
     a psychological report indicating post-traumatic brain problems and prior depression. AR 614.
26
     ///
27
     ///
28
                                                       9
 1          The physical examination was generally normal. AR 615-16. Musculoskeletal ranges of

 2   motion were all within normal limits. AR 616-17. Neurological assessments were also normal.

 3   AR 617. Dr. Rush diagnosed:

 4              1. Chronic pain syndrome with diagnoses of fibromyalgia and neck and
                   back problems. However, MRI of his back does not show any
 5                 significant abnormalities and his range of motion of his back is 100%
                   with negative straight leg raising test and walks normally.
 6              2. Posttraumatic headaches with normal mental status. Today, he did not appear to
                   be depressed and answer[ed] questions appropriately.
 7
                3. History of depression, on antidepressants.
 8              4. Gastritis, chronic on medications. Weight has been stable and no bleeding.

 9              AR 617.

10          Dr. Rush opined that claimant had no restrictions of pushing, pulling, lifting, carrying,

11   walking, standing, sitting, or fine or gross manipulation. AR 618. Plaintiff had no postural or

12   agility restrictions. AR 618. Plaintiff’s vision and hearing were not restricted. AR 618.

13                  3.      Agency Physicians

14          On the initial review completed March 6, 2014, P. Davis, Psy.D., opined that Plaintiff’s

15   mental health condition was not severe. AR 121. P. Frye, M.D., noted that recent prescription of

16   Lamictal had significantly relieved Plaintiff’s chronic headaches. AR 121. Examinations were

17   inconsistent regarding allegations of fibromyalgia. AR 121. There was no evidence of cervical

18   or lumbar radiculitis, and the consultative examiner’s examination was totally negative. AR 121.

19   Because of reports of occasional vertigo, however, seizure precautions applied. AR 121.

20   Plaintiff was able to perform his past relevant work as a waiter. AR 124-25. However, Plaintiff’s

21   inability to work around unprotected machinery precluded his performing his most recent prior

22   work as a machine tender. AR 121.

23             On reconsideration, psychiatrist K.J. Loomis, D.O., agreed with Dr. Davis’s

24   assessment. AR 136. Roy C. Brown, M.D., a specialist in occupational medicine, agreed with

25   Dr. Frye’s opinion that Plaintiff could perform his past relevant work, subject to seizure

26   precautions. AR 140.

27   ///

28   ///
                                                       10
 1                  4.      Medical Source Statement: Dr. Saxton

 2          Plaintiff’s treating neurologist, Ernestina Saxton, M.D., Ph.D., completed a medical

 3   source statement on May 8, 2014. AR 678-81. Dr. Saxton had treated Plaintiff since November

 4   30, 2012 (approximately eighteen months). AR 678. She diagnosed (1) migraine with aura,

 5   intractable, chronic; (2) post-traumatic [sic]; (3) history of traumatic brain injury, recurrent since

 6   age 2; (4) post-concussion syndrome, chronic; (5) depressive disorder; (6) diffuse

 7   myofascial/musculoskeletal pain; and, (7) probable AVM spinal cord. AR 678. Plaintiff’s

 8   symptoms included (1) headache with nausea, vomiting, vertigo and light and sound sensitivity;

 9   (2) TMJ jaw; and, (3) diffuse muscle soreness. AR 678. Clinical findings of physical ailments

10   included craniotomy, neck muscle spasms, tenderness with range of motion and multiple tender

11   spots above and below waist. AR 678. Objective signs of mental status included slowing of

12   response, word finding difficulty and depressed mood. AR 678. Plaintiff’s medications caused

13   fatigue. AR 678. He had memory lapses. AR 680.

14          In Dr. Saxton’s opinion, Plaintiff could rarely lift five pounds or less and never lift

15   anything heavier. AR 678. Plaintiff could not walk one city block or more without rest or severe

16   pain, could not walk one block or more on rough or uneven ground, nor climb steps without using

17   a handrail. AR 679. He had difficulties with balance, stooping, crouching and bending. AR 679.

18   In an eight hour work day, Plaintiff could sit for about two hours and stand and walk about one

19   hour. AR 679. Plaintiff needed to lie down for four hours in an eight-hour work day because of

20   pain, fatigue, dizziness/vertigo, headache and myofascial pain. AR 679. Plaintiff’s legs must be
21   elevated about two hours in an eight-hour work day. AR 680. He would need unscheduled

22   fifteen-minute breaks hourly. AR 679. Plaintiff did not require an assistive device to walk. AR

23   680.

24          Bilaterally, Plaintiff could grasp, turn and twist objects and reach overhead about ten

25   percent of the work day. AR 680. He could perform fine manipulations about 60 percent of the

26   work day. AR 680. Plaintiff could climb stairs and ramps but not ladders, ropes or scaffolds.
27   AR 680. Plaintiff must avoid temperature extremes, wetness, humidity, noise, dust and fumes.

28   AR 680.
                                                        11
 1          Plaintiff’s pain would constantly interrupt the attention and concentration needed to

 2   perform simple tasks. AR 680. Stress would frequently interrupt attention and concentration.

 3   AR 680. Plaintiff would likely be off task more than thirty per cent of the work day. AR 681.

 4   He was likely to miss five work days per month. AR 681.

 5                          B.      Determining Residual Functional Capacity

 6          “Residual functional capacity is an assessment of an individual’s ability to do sustained

 7   work-related physical and mental activities in a work setting on a regular and continuing basis.”

 8   SSR 96-8p. The residual functional capacity assessment considers only functional limitations and

 9   restrictions which result from an individual’s medically determinable impairment or combination

10   of impairments. SSR 96-8p.

11          A determination of residual functional capacity is not a medical opinion, but a legal

12   decision that is expressly reserved for the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2) (RFC

13   is not a medical opinion), 404.1546(c) (identifying the ALJ as responsible for determining RFC).

14   “[I]t is the responsibility of the ALJ, not the claimant’s physician, to determine residual

15   functional capacity.” Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001). In doing so the

16   ALJ must determine credibility, resolve conflicts in medical testimony and resolve evidentiary

17   ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995).

18          “In determining a claimant's RFC, an ALJ must consider all relevant evidence in the

19   record such as medical records, lay evidence and the effects of symptoms, including pain, that are

20   reasonably attributed to a medically determinable impairment.” Robbins, 466 F.3d at 883. See
21   also 20 C.F.R. § 404.1545(a)(3) (residual functional capacity determined based on all relevant

22   medical and other evidence). “The ALJ can meet this burden by setting out a detailed and

23   thorough summary of the facts and conflicting evidence, stating his interpretation thereof, and

24   making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v.

25   Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

26          The opinions of treating physicians, examining physicians, and non-examining physicians
27   are entitled to varying weight in residual functional capacity determinations. Lester v. Chater, 81

28   F.3d 821, 830 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating
                                                     12
 1   professional, who has a greater opportunity to know and observe the patient as an individual. Id.;

 2   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996). The opinion of an examining physician is,

 3   in turn, entitled to greater weight than the opinion of a non-examining physician. Pitzer v.

 4   Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). An ALJ may reject an uncontradicted opinion of a

 5   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

 6   F.3d at 831. In contrast, a contradicted opinion of a treating professional may be rejected for

 7   “specific and legitimate” reasons. Id. at 830. However, the opinions of a treating or examining

 8   physician are “not necessarily conclusive as to either the physical condition or the ultimate issue

 9   of disability.” Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).

10                  C.       The ALJ Properly Analyzed Evidence in the Record as a Whole

11           “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

12   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions

13   that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4) (“the more

14   consistent an opinion is with the record as a whole, the more weight we will give to that

15   opinion”).

16          In the course of his assessment of the medical opinions, the ALJ found that Plaintiff’s

17   “statements concerning the intensity, persistence and limiting effects of these symptoms are not

18   entirely consistent with the medical evidence and other evidence in the record.” AR 34. The ALJ

19   explained:

20                  While I find the claimant’s description of pain and cognitive
                    difficulties is not totally at odds with the objective record, the
21                  undersigned concludes that these symptoms do not preclude the
                    claimant from performing jobs available in the economy. The
22                  undersigned has accommodated these symptoms in the residual
                    functional capacity above. Even accounting for these limitations,
23                  there is work available in the national economy that the claimant
                    could perform.
24
                    AR 35.
25
            The ALJ added:
26
                    While the claimant states his headaches and difficulty with focus
27                  relate back to a severe head injury he sustained as a toddler, the
                    undersigned finds it noteworthy that, despite chronic headaches and
28                  difficulty with concentration and focus, the claimant never received
                                                      13
 1                  special education and “generally received good grades throughout
                    his academic career . . .made honor roll at times.” The undersigned
 2                  also notes that claimant stated that his increase in pain coincided with
                    several situational stressors, including his mother’s cancer diagnosis
 3                  and the breakdown of his marriage, and pain was worse when he is
                    “particularly stressed.” Although the claimant rated his pain at a 15
 4                  out of ten during the March 2013 evaluation with Dr. Bauer, he
                    “remained engaged in the testing process throughout the
 5                  examination” despite [h]is report of significant pain. Furthermore,
                    while claimant suffers from fibromyalgia, there is no evidence that
 6                  he is under the care of a rheumatologist or other provider specializing
                    in the treatment of chronic myofascial pain. In fact, the only
 7                  consistent treatment appears to be from Dr. Saxon, a neurologist.

 8                  AR 35 (citations to administrative record omitted).

 9          The ALJ gave some weight to the opinion of consultant Dr. Rush, which observed that

10   although Plaintiff complained of headaches and widespread joint pain, the physical examination

11   was entirely normal. AR 32. Although Dr. Rush diagnosed Plaintiff with “chronic pain

12   syndrome with diagnoses of fibromyalgia and neck and back problems, “posttraumatic headaches

13   with normal mental status,” “history of depression, on antidepressants,” and “gastritis, chronic on

14   medications,” “Dr. Rush commented that imaging did not show any significant abnormalities, and

15   the claimant demonstrated full range of motion in the spine with negative leg raises.” AR 32. As

16   a result, Dr. Rush concluded that Plaintiff had no physical work restrictions. AR 32. Thereafter,

17   state agency medical consultants reviewed the record, including Dr. Rush’s consultative opinion,

18   and agreed that Plaintiff had no work-related physical restrictions but added some restrictions on

19   exposure to work hazards. AR 32.

20          The ALJ disagreed with Dr. Rush and the agency physicians because imaging and

21   objective observations in the record supported a finding of work-related physical restriction due

22   to Plaintiff’s neck and back pain, and headaches. AR 33. He concluded that in view of Plaintiff’s

23   subjective representations of his pain, his residual functional capacity was limited to work at a

24   medium level with additional restrictions on postural activities and on the environmental features

25   that aggravated Plaintiff’s headaches. AR 33.

26          The ALJ gave minimal weight to Dr. Saxon’s medical source statement opining that

27   Plaintiff was capable of no more than “an extremely narrow range of sedentary work.” AR 33.

28   The ALJ found the opinion, set forth on a check-box form, to be inconsistent with Dr. Saxton’s
                                                       14
 1   treatment notes, particularly repeated findings that Plaintiff’s cranial nerve exams were

 2   essentially normal and that Plaintiff had full motor strength despite cervical muscle spasms. AR

 3   33. The ALJ also noted that Plaintiff’s follow-up appointments with Dr. Saxon, spaced from four

 4   to 20 weeks apart, were consistent with stable symptomology. AR 33.

 5          The ALJ gave no weight to Dr. Garabedian’s short-term work excuse notes, finding that

 6   the chiropractor’s treatment notes included no objective findings to support a conclusion that

 7   Plaintiff was unable to work. AR 33.

 8          After summarizing the findings of the psychological consultant Dr. Martin, the ALJ relied

 9   on Dr. Martin’s opinion that Plaintiff was able to perform simple tasks. AR 33-34. “[T]he

10   claimant’s anxiety and depressed mood due to stress does not prevent him from performing a

11   range of daily tasks, and there are no treatment notes from a mental health provider to suggest

12   that he is more limited mentally than found in the residual functional capacity.” AR 34.

13          The ALJ gave little weight to the opinions of the agency psychological consultants, Drs.

14   Davis and Loomis, both of whom opined that Plaintiff did not have a severe mental impairment.

15   AR 34. The ALJ found that treatment records “provided some support for the claimant’s

16   allegations of ongoing cognitive difficulties, depression, and anxiety symptoms due to situational

17   stress.” AR 34.

18           “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

19   testimony.” Magallanes, 881 F.2d at 750. He properly determines the weight to be given each

20   medical opinion by considering the evidence in the record as the ALJ did here. 20 C.F.R. §
21   404.1527(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight

22   we will give to that opinion”). The record must include objective evidence to support the medical

23   opinion of the claimant’s residual functional capacity. Meanel v. Apfel, 172 F.3d 1111, 1113-14

24   (9th Cir. 1999). Inconsistencies with the overall record or with a physician’s own notes are a valid

25   basis to reject a medical opinion. Molina v. Astrue, 674 F.3d 1104, 1111-1112 (9th Cir. 2012)

26   (recognizing that a conflict with treatment notes is a germane reason to reject a treating
27   physician's assistant's opinion); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (rejecting

28   physician’s opinion when treatment notes provide no basis for the opined functional restrictions);
                                                    15
 1   Tommasetti, 533 F.3d at 1041 (incongruity between questionnaire responses and the Plaintiff’s

 2   medical records is a specific and legitimate reason for rejecting an opinion); Valentine v. Comm'r

 3   of Soc. Sec. Admin., 574 F.3d 685, 692-693 (9th Cir. 2009) (holding that a conflict with treatment

 4   notes is a specific and legitimate reason to reject a treating physician's opinion).

 5           The Court is not required to accept Plaintiff’s characterization of his treatment records or

 6   his assessment of the medical opinions. The ALJ fully supported his determination based on

 7   multiple medical opinions and the evidence of record. Even if this Court were to accept that the
     record could support Plaintiff’s opinion, the record amply supports the ALJ’s interpretation as
 8
     well. When the evidence could arguably support two interpretations, the Court may not substitute
 9
     its judgment for that of the Commissioner. Jamerson, 112 F.3d at 1066.
10
             IX.    Conclusion and Order
11
             Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
12
     disabled is supported by substantial evidence in the record as a whole and is based on proper legal
13
     standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of
14
     the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of
15
     Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff William David
16
     Bitler, Jr.
17

18   IT IS SO ORDERED.
19
         Dated:    February 26, 2020                                /s/ Gary S. Austin
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        16
